Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 05/21/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1 - 17 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1-17 have been considered in light of Nevitt in further view of the new reference of Manz.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable Nevitt (US 5341649;”Nevitt”) in further view of Manz (US 5211024; “Manz”).

Claim 1. Nevitt discloses a moisture sensing system (Fig. 1: SGS & Fig. 3: 20 sight glass) for a refrigerant flow of a HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning] comprising: a moisture sensor (Fig. 1: SGS and Fig. 3: sight glass sensor 20) including a color change material sample (Fig. 1: 32 moisture indicator) disposed in a refrigerant flow (Fig. 8: refrigerant pathway 146 with SGS  containing 32) [Col. 6 lines 44-57 indicator changes color in refrigerant fluid] of the HVAC system (Fig. 8: system with sight glass SGS and color indicator ) the color change material sample (Fig. 1: 32) configured to change color as an indication of a moisture level of the refrigerant flow  [Col. 6  lines 44-57: indicator changes color in refrigerant fluid]  and a color sensor (Fig. 3: 34-35, 36 & 38) in optical communication [Col. 8 lines 23-40: The photocell 38 detects the light reflected either by the indicator element 32 or the surface of the refrigerant and changes resistance in proportion to the amount of light detected] with the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) and configured to sense a color of the color change [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating  material (32) and communicate the sensed color [Col. 8 lines 24-40 if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38. As the photocell receives more reflected light the resistance will drop, allowing more current flow and an increasing voltage across the one meg resistor in series with the photocell…. provide a digital output at 54. This output can be used to activate visual or audible alarms, or to activate a control function] to a HVAC system controller (Fig. 8 control unit 158) [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described  herein before. The output of sensor SGS is connected to the control circuit 158] wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) of the HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130)), a condenser (138) and an evaporator (132) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning].

Nevitt does not explicitly disclose the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.

Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 
Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14){Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58]. 
	
Claim 5: Nevitt further discloses a HVAC system (Fig. 8  fluid flowing through  line 146 of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning]  the system (Fig. 8) comprising:  a main refrigerant circuit (Fig. 8:  evaporator (132) to a compressor (130) to a condenser (138) to a sight glass (SGS) on line 146) including a compressor (Fig. 8: compressor 130) to compress a flow of refrigerant through a refrigerant pathway [Col. 12 lines 24-30 a compressor 130 for compressing a gaseous heat a condenser (Fig. 8: condenser 138) disposed (Fig. 8: condenser 138 on fluid path 146) along the refrigerant pathway (Fig. 8: refrigerant pathway 146)  [Col. 12 lines 24-45] and in fluid communication (Fig. 8: depicts the refrigerant path 146) with the compressor (130); an evaporator (Fig. 8: evaporator 132) disposed along (Fig. 8: evaporator 132 is on pathway 146) the refrigerant pathway (Fig. 8: refrigerant pathway 146) and in fluid communication [Col. 12 lines 24-45]  with the compressor (Fig. 8: compressor 130) and the condenser (Fig. 8: condenser 138) [Col. 12 lines 24-45]; the compressor, the condenser and the evaporator connected serially (Fig. 8:  evaporator (132) to a compressor (130) to a condenser (138) to a sight glass (SGS) on line 146) and a moisture sensing system (Fig. 8:  SGS on refrigerant pathway 146) disposed along the refrigerant pathway (Fig. 8: refrigerant pathway 146), including: a moisture sensor (Fig. 8: SGS and Fig. 3: sight glass sensor 20) including a color change material sample (Figs. 1 & 3: moisture indicator 32)  disposed in the refrigerant pathway  [Col. 12 lines 24-45] and exposed to a refrigerant flow (Fig. 8: refrigerant pathway 146) there through, the color change material sample (32) configured to change color as an indication of a moisture level of the refrigerant flow [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] and a color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) in optical communication [Col. 8 lines 23-40: The photocell 38 detects the light reflected either by the indicator element 32 or the surface of the refrigerant and changes resistance in proportion to the amount of light detected]  with the moisture sensor (Fig. 3 moisture sensor elements 9-12) and configured to sense a color of the color change material [Col. 8 lines 24-40:  if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected  and communicate the sensed color [Col. 8 lines 24-40:  This output can be used to activate visual or audible alarms, or to activate a control function] & [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described herein before. The output of sensor SGS is connected to the control circuit 158] to an HVAC system controller (Fig. 8 control unit 158) wherein the moisture sensor (Fig. 8: SGS) is disposed (Fig. 8: SGS between 130 and 132) between the compressor (130) and the evaporator (132).

Nevitt does not explicitly disclose the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.

Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 18) and dryer (Fig. 1: 16). Martin further teaches the moisture sensor (18) is disposed along a main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) of the HVAC system [Col. 1 lines 5-12], the main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) including, a compressor (Fig. 1: compressor 20), a condenser (Fig. 1: condenser 24) and an evaporator (Fig. 1: 12 & 14) connected serially [Col. 5: lines 4-46].  
Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14){Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58].

Claim 12.  Nevitt discloses a method of operating a heating, ventilation and air conditioning (HVAC) system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning] comprising exposing a color change material sample (132) [Col. 12 lines 24-45] to a flow of refrigerant (Fig. 8: refrigerant pathway 146); sensing a color of the color change material  [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] via a color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) the color indicative of a moisture level of the flow of refrigerant [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] communicating the sensed color to an HVAC system controller (158) [Col. 8 lines 24-40:  if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38. As the photocell receives more reflected light the resistance will drop, allowing more current flow and an increasing voltage across the one meg resistor in series with the photocell…. provide a digital output at 54. This output can be used to activate visual or audible alarms, or to activate a control function] & [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described herein before. The output of sensor SGS is connected to the control circuit 158], wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit of the HVAC system  (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130), a condenser (138) and an evaporator (132) on circuit 146) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8).  wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) of the HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130)), a condenser (138) and an evaporator (132) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning].

the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.

Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 18) and dryer (Fig. 1: 16). Martin further teaches a moisture sensor (18) is disposed along a main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) of the HVAC system [Col. 1 lines 5-12], the main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) including, a compressor (Fig. 1: compressor 20), a condenser (Fig. 1: condenser 24) and an evaporator (Fig. 1: 12 & 14) connected serially [Col. 5: lines 4-46]. 
Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14){Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58]. 

Claims 4, 8 & 14. Dependent on the moisture sensing system of claim 1 and HVAC system of claim 5 and method of claim 12. Nevitt further discloses the color sensor (Fig. 3: 34-36 & 38) includes a light emitting diode (Fig. 3: 35 & 36) to illuminate the moisture sensor (Fig. 1 SGS Fig. 3: 20) [Col. 6: lines 37-57] and the color change material sample (Fig. 3 indicator element 32 illuminated by led 36) [Col. 8 lines 4-25: the indicator element 32, the color of the element will determine how much radiation is reflected to the detection device 38. In the case of the Sporlan Valve Company indicator element, the dark green color will reflect very little radiation, while the chartreuse color will reflect more radiation and the yellow color will reflect still more radiation].   

Claims 9 & 15. Dependent on the HVAC system of claim 5 and the method of claim 12. Nevitt further discloses the moisture sensor (Fig. 1 SGS Fig. 3: 20) sending an alarm signal [Col. 8 lines 23-37] if there is moisture in a refrigerant flow [Col. 6 lines 1-7 refrigerant flow] and communicates the signal [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function] and [Col. 11 lines 55-65] based on a sensed color to a system controller (Fig. 8  control unit 158) initiating one or more actions [Col. 4 lines 40-55 in response to the radiation level (e.g. the color of the moisture sensor) The speed control or other means is responsive to the amount of radiation detected to vary that rate to maintain heat exchange fluid in a liquid line at the lowest temperature possible] via the system controller (158) based on the sensed color of the color change material sample the system controller (158) [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function] and [Col. 11 lines 55-65]. 

Claim 10 & 16. Dependent on the HVAC system of claim 9 and the method of claim 15. Nevitt further discloses the moisture sensor (Fig. 1 SGS Fig. 3: 20) sending an alarm signal [Col. 8 lines 23-37] if there is moisture in a refrigerant flow and communicates the signal based on a sensed color  [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] to a system controller (Fig. 8  control unit 158) initiating one or more actions via the system controller (158) based on the sensed color of the color change material sample the system controller (158)  (Fig. 8 Alarm 1) [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function]. 

Claim 13. Dependent on the moisture sensing method of Claim 12.  Nevitt further discloses the color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) is disposed outside of the sight glass housing (Fig. 3: sight glass 28) [Col. 7 lines 4-14: a cap 34 is secured to the sight glass 20 to support a radiation source 36 and a radiation detection device 38. The cap is preferably formed from an opaque material that will block entry of radiation from the exterior into the interior of the sight glass 20]. 

Claims 2, 3, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt in view of Manz and in further view of Birkle (EP0456977; “Birkle” translation provided for citations).

Claims 2 & 6. Dependent on the moisture sensing system of claim 1 & HVAC system of claim 5.  Nevitt, as modified, does not make the moisture sensor integral with the moisture sensor disposed inside of a sight glass housing. 

Birkle teaches a color reading moisture sensor disposed inside the housing of the sight glass housing (Figs. 1-3 capsule with diodes 7 & 8 in housing 1 integrated with glass 6) [Page 3 second ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Birkle’s integrated led sensor capsule with a sight window with Nevitt’s light sensor for reading color changes because the integrated structure provides a stable platform for making measurements on a dynamic fluid flow.

Claims 3 & 7. Dependent on the moisture sensing system of claim 2 and HVAC system of claim 6.  Nevitt further discloses the color sensor (Fig. 5: moisture sensor elements 34-35, 36 & 38) is disposed outside of the sight glass housing (Fig. 4: 28) [Col. 7 lines 4-14: a cap 34 is secured to the sight glass 20 to support a radiation source 36 and a radiation detection device 38. The cap is preferably formed from an opaque material that will block entry of radiation from the exterior into the interior of the sight glass 20].

Claims 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt in further view of Manz and in further view of  Major (US 5243831; “Major”).

Claims 11 & 17. Dependent on the HVAC system of claim 9 and the method of claim 15. Nevitt as modified, does not explicitly disclose the HVAC system controller where the one or more actions include initiating a refrigerant flow drying or purge operation .  

the HVAC system controller (160) [Col. 8 lines 3-18] the one or more actions include initiating a refrigerant flow drying or purge operation [Col. 10 lines 37-49] based on the sensed color of the color change material [Col. 10 lines 37-49:  Sight glass 194 may, for example, change color to indicate moisture is present in the recovered refrigerant. Should excess moisture be present, valve 198 may be opened to allow recovered refrigerant to recirculate via drain line 166 and interconnect lines 167, 168 to again pass through suction filter 122, including a desiccant, until moisture is sufficiently removed from the recovered refrigerant].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Major’s system controller, processing and purge system with Nevitt’s, as modified, moisture indication sensors because providing a moisture indicating sensor system to initiate a moisture purging cycle only when moisture levels are detected provides a convenient, economic, environmentally friendly and effective refrigerant recovery and purification system [Major’s summary of the invention].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
                                                                                                                                                                                                     /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856